United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-41771
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JIMMY DE LUNA-VIGIL,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-704-ALL
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jimmy De Luna-Vigil appeals his sentence following his

guilty-plea conviction for transporting an illegal alien, in

violation of 8 U.S.C. § 1324.   De Luna-Vigil challenges a

condition of supervised release set forth in the written judgment

that prohibits him from possessing “any other dangerous weapon.”

He argues that this provision must be deleted from the written

judgment because the district court did not mention the condition

when it orally pronounced sentence.    His argument is foreclosed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41771
                               -2-

by this court’s decision in United States v. Torres-Aguilar, 352

F.3d 934, 937-38 (5th Cir. 2003).   The judgment of the district

court is AFFIRMED.